Williams, Judge,

(dissenting):

I do not think plaintiff’s bill makes a case for equitable relief. It alleges that she is the holder of a certificate for ten shares of stock, and that defendant has paid dividends to her on only five shares. It does not allege that she has been denied any *483of her other rights, or privileges, as the holder of ten shares of the capital stock of defendant corporation. The word “ten” written in the body of the certificate takes precedence over the figure “5” in the margin, and constitutes it a good certificate for ten shares. Plaintiff prays for the issuance to her of “a proper certificate for said stock.” But her bill shows that she already holds such certificate. Her only other prayer, except for general relief, is, that she “may have a decree for all unpaid dividends upon said stock.” A court of law is adequate to give her this relief. Equity can not retain the cause to give general relief; because there are no allegations to warrant the granting of it. The lower court, I think, rightly sustained the demurrey to the bill, and, plaintiff declining to amend, properly dismissed it. I would affirm the decree.